JVIr. Justice Lipsoomb
delivered the opinion of the court,. Chief Justice Hemphill not sitting.
The action of the court below is not final so long as the-*161-162cause is retained for further action, and it is a general principle that a court of appellate jurisdiction can tafee cognizance by appeal only from a final judgment. As it was supposed that it would often happen that great and irreparable injury would result from the observance of the principle stated, the framers of our constitution adopted the following provision, i. e.: “The supreme court shall have appellate jurisdiction only, which shall be coextensive with the limits of the state; but in criminal cases and in appeals from interlocutory judgments, with such exceptions and under such regulations as the legislature shall make.” Const, art. 4, Judicial Dep. sec. 3.
Prom this provision it seems clear that the question as to the mode and extent of the jurisdiction of this court on interlocutory judgments was remitted to the legislature, and that until such action by the legislature, this court could not revise such judgment. 3 Dallas, 321; 1 U. S. Cond. 134; 1 Cranch, 212; 3 id. 159; Ex parte Walker, 7 Pet. 586.
At the first session of the legislature under the constitution, 'the following provision in relation to interlocutory judgments was enacted, i. e.: “The judges of the supreme or district courts only shall grant writs of error on interlocutory judgments, and always on the same terms and conditions prescribed in the preceding section for writs of error on final judgments, page 401, Act, 1st Session Legislature, section 141.” The conclusion is, that as no mode of revision is provided, except by writ of error as provided in the above section, the appeal taken in this case cannot be entertained and must be dismissed.